        Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 1 of 24


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    9/8/2020

 Gary Thomas,

                       Movant,
                                                                              19-CV-9756 (AJN)
                –v–
                                                                             13-CR-0360-2 (AJN)
 United States of America,
                                                                                    ORDER
                       Respondent.



ALISON J. NATHAN, District Judge:

       The Court received the attached letter by mail from Egbert Thomas, Defendant Gary
Thomas’ brother. The letter states that Egbert Thomas was unable to view several files on the
flash drive sent from Defendant’s prior trial counsel, Dale Smith, because they were password
protected or otherwise inaccessible.
       In its letter of July 27, 2020, the Government identified transmission of the data
contained on the flash drive to Egbert Thomas as one of two additional steps taken to ensure that
Defendant would have a fair opportunity to timely supplement his papers in support of his
§ 2255 motion. The Court relied on that representation in declining to extend the deadline for
Defendant to supplement his reply brief or order additional discovery.
       The Government is directed to file a letter with the Court by September 11, 2020,
responding to Egbert Thomas’ letter. The letter should include a proposal for ensuring Mr.
Thomas has access to the materials he requested and a statement of the Government’s position
on whether a further extension to the briefing schedule in this case would be appropriate.
       The Clerk of Court is respectfully directed to mail a copy of this Order to Defendant Gary
Thomas and to note the mailing on the public docket.

       SO ORDERED.




                                                1
       Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 2 of 24




Dated: September 4, 2020         __________________________________
       New York, New York                 ALISON J. NATHAN
                                        United States District Judge




                                      2
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 3 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 4 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 5 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 6 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 7 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 8 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 9 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 10 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 11 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 12 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 13 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 14 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 15 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 16 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 17 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 18 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 19 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 20 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 21 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 22 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 23 of 24
Case 1:13-cr-00360-AJN Document 369 Filed 09/08/20 Page 24 of 24
